IN THE SUPREME COURT, STATE OF WYOMING

                                     2013 WY 11
                                                             October Term, A.D. 2012

                                                             January 30, 2013
BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-12-0007
v.

JODY MONTGOMERY VANNOY,
WSB #5-2345,

Respondent.

                            ORDER OF DISBARMENT

[¶1] This matter came before the Court upon a “Report & Recommendation for Order
of Disbarment,” filed herein January 2, 2013 by the Board of Professional Responsibility
for the Wyoming State Bar. The Court, after a careful review of the Board of
Professional Responsibility’s Report and Recommendation, the Affidavit of Costs and
Expenses, and the file, finds that the Report and Recommendation should be approved,
confirmed, and adopted by the Court. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report & Recommendation for Order of Disbarment, a copy of which is attached hereto
and incorporated herein, shall be, and the same hereby is, approved, confirmed, and
adopted by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, effective this date, the Respondent, Jody
Montgomery Vannoy, shall be, and hereby is, disbarred from the practice of law in this
state; and it is further

[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Jody Montgomery Vannoy, shall reimburse the Wyoming State Bar
the amount of $3,286.03, representing the costs incurred in handling this matter, as well
as pay an administrative fee of $500.00. Respondent shall pay the total amount of
$3,786.03 to the Clerk of the Board of Professional Responsibility on or before April 1,
2013; and it is further

[¶5] ORDERED that, pursuant to Section 4(c) of the Disciplinary Code for the
Wyoming State Bar, Jody Montgomery Vannoy shall make restitution to Sergei S. Yates
in the amount of any and all judgments; and it is further

[¶6] ORDERED that Jody Montgomery Vannoy comply with the November 16, 2012
Resolution Order issued by the Committee on Resolution of Fee Disputes. That order
required Respondent to refund the unearned portion of a retainer to a client in the amount
of $5,101.67; and it is further

[¶7] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶8] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Disbarment, along with the incorporated Report &
Recommendation for Order of Disbarment, shall be published in the Pacific Reporter;
and it is further

[¶9] ORDERED that the Clerk of this Court shall docket this Order of Disbarment,
along with the Report & Recommendation for Order of Disbarment, as a matter coming
regularly before this Court as a public record; and it is further

[¶10] ORDERED that the Clerk of this Court cause a copy of the Order of Disbarment
to be served upon the Respondent, Jody Montgomery Vannoy; and it is further

[¶11] ORDERED that the Clerk of this Court transmit a copy of this Order of
Disbarment to members of the Board of Professional Responsibility, and the clerks of the
appropriate courts of the State of Wyoming.

[¶12] DATED this 30 th day of January, 2013.

                                                BY THE COURT:*

                                                /s/

                                                MARILYN S. KITE
                                                Chief Justice

*Justice Voigt took no part in the consideration of this matter. Retired Justice Michael
Golden participated by assignment.